Title: To Benjamin Franklin from John Coakley Lettsom, 15 July 1783
From: Lettsom, John Coakley
To: Franklin, Benjamin


          
            Esteemed Friend
            London July 15. 1783
          
          John Lister, a respectable Friend
            (Quaker) has just informed me that he sets off for Paris tomorrow; and I embrace the
            opportunity of acknowledging the favour of thy Letter, inclosing one of Dr. Fothergills
            herein returned, tho’ I regret that I
            have not time by his sudden departure, of writing more fully in answer to thine.
          My Friend Lister will spend about a week in Paris, & will convey any thing for
            England thou may wish to entrust him with. He is kind enough to take my Acct. of Dr.
            Fothergill; the use I have made of thy Letter, will, I hope meet with thy approbation,
            as well as my political ideas.
          I am respectfully
          
            J. C. Lettsom
          
         
          Addressed: Benjamin Franklin / at Passey
            / near Paris
        